United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Parlin, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1735
Issued: May 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2010 appellant, through his attorney, filed a timely appeal from a
February 17, 2010 merit decision of the Office of Workers’ Compensation Programs. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s monetary
compensation on August 3, 2009 on the grounds that he was no longer disabled due to an
August 31, 2001 employment injury.
On appeal, counsel asserts that the opinion of the referee physician is vague, speculative
and incomplete because the statement of accepted facts provided the physician was inaccurate
since it did not fully describe appellant’s job duties, and that the termination should be reversed

1

5 U.S.C. §§ 8101-8193.

because he clearly had residuals of his accepted conditions and the Office continued to develop
the claim.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated March 27, 2007, the
Board found that the Office properly denied authorization for a recommended surgical procedure
to appellant’s right knee.2 The law and facts of the previous Board decision are incorporated
herein by reference.
On June 12, 2007 appellant, through his attorney, requested reconsideration and
submitted a May 29, 2007 report in which Dr. Allegra advised that appellant sustained
employment-related injuries to both knees and had since developed post-traumatic arthritis in
both knees as a result. Dr. Allegra recommended total knee arthroscopic (TKA) replacements
due to appellant’s intractable pain. The Office referred appellant to Dr. David Rubinfeld, a
Board-certified orthopedist, for a second opinion evaluation, and in a September 29, 2007 report,
Dr. Rubinfeld reviewed the history of injury and appellant’s current complaints of bilateral knee
pain, and right hip and leg pain. He noted that appellant was 5 feet 11 inches tall and weighed
360 pounds and provided physical examination findings. Dr. Rubinfeld advised that the
accepted condition had resolved and appellant could perform his usual job without restrictions
but noted that his weight was a concern.
In reports dated June 26 to July 28, 2008, Dr. Allegra reiterated his diagnoses and
conclusion that appellant needed bilateral TKAs. He advised that appellant was permanently
totally disabled due to severe knee pain.
The Office determined that a conflict in medical evidence had been created between the
opinions of Dr. Rubinfeld and Dr. Allegra and referred appellant to Dr. Alexander P.
Russoniello, a Board-certified orthopedic surgeon, for an impartial evaluation. Dr. Russoniello
2

Docket No. 06-2106 (issued March 27, 2007). On August 31, 2001 appellant, then a 52-year-old distribution,
window and mark-up clerk, filed a traumatic injury claim, alleging that on that day he injured his left knee when he
fell. He did not stop work. The Office accepted that appellant sustained a left knee sprain, and on June 19, 2002,
Dr. Marshall P. Allegra, a Board-certified orthopedic surgeon, performed left knee arthroscopic repair. Appellant
stopped work that day and was placed on the periodic compensation rolls. A July 26, 2002 duty status report
indicated that at that time his job required seven hours of sitting, one hour of standing and one half hour of walking
with a 20-pound weight restriction. The Office determined that a conflict had been created between the opinions of
Dr. Allegra and Dr. Norman M. Heyman, a Board-certified orthopedic surgeon and Office referral physician,
regarding whether appellant was totally disabled, whether a right knee condition was a consequence of the
August 31, 2001 employment injury, and whether right knee surgery should be authorized, and referred him to
Dr. Robert Dennis, also a Board-certified orthopedic surgeon. By decision dated September 17, 2003, it credited an
August 28, 2003 referee opinion of Dr. Dennis and denied authorization for right knee surgery. In a July 13, 2004
decision, an Office hearing representative found that the medical evidence established that the injury to appellant’s
left knee on August 31, 2001 caused him to put increased weight on his right knee which precipitated or accelerated
patellofemoral syndrome of the right knee which preexisted the August 31, 2001 fall. Dr. Dennis submitted a
supplementary report dated October 15, 2004, advising that right knee surgery was not indicated, and if it ever were
to become indicated, it would not be due to the August 31, 2001 employment injury. By decision dated
November 24, 2004, the Office denied authorization for right knee surgery, and on November 14, 2005 an Office
hearing representative affirmed the November 24, 2005 decision.

2

was provided a statement of accepted facts and the complete record and asked to provide an
opinion on the issues of whether appellant had additional work injuries, whether his accepted
condition had resolved, and if he was currently disabled from work due to residuals of the
accepted condition.
In a January 30, 2009 report, Dr. Russoniello noted his review of comprehensive records.
He reported the history of injury and appellant’s complaints that his knees locked, buckled and
gave way and that he had constant knee pain that kept him awake and limited his activities.
Dr. Russoniello advised that appellant had an antalgic gait of the right lower extremity. He
indicated that, on knee examination, range of motion was monitored both actively and passively
in flexion and extension, palpation at the patella facets, patella tendon, tibial tubercle and medial
and lateral joint line was performed and that he examined for temperature changes swelling,
tenderness and crepitus, provocative testing was done to demonstrate a response to Lachman’s
test, posterior drawer test, McMurray’s sign, Apley’s compression test, and varus and valgus
stress test.
Dr. Russoniello noted that on the right there was no warmth or effusion and negative
patellar inhibition, negative apprehension test, and negative lateral joint line tenderness, medial
collateral and lateral collateral ligaments were intact, extension was full and there was 30
degrees of flexion. Pertinent positive findings on the right were medial joint line tenderness.
Examination of the left knee demonstrated no warmth or effusion, negative patellar inhibition,
negative apprehension test and negative lateral joint line tenderness, medial and collateral
ligaments were intact, extension was full and there was 30 degrees of flexion. Pertinent findings
on the left were medial joint line tenderness and swelling. Dr. Russoniello advised that there
were no positive findings on neurologic examination. He personally reviewed x-rays and
magnetic resonance imaging (MRI) scans and advised that appellant sustained a torn medial
meniscus of the left knee that developed into degenerative changes, secondary to the
meniscectomy, and had symptomatology of a torn posterior horn of the medial meniscus in the
right knee. Dr. Russoniello opined that, even with appellant’s continuing symptomatology, due
to the employment injury, he was capable of performing his usual work.
On February 4, 2009 the Office accepted that appellant sustained an employment-related
posterior horn tear of the right knee medial meniscus. Dr. Russoniello completed a work
capacity evaluation on March 5, 2009 in which he advised that appellant was capable of
performing his usual job without restrictions except a 50-pound lifting restriction.
On June 9, 2009 the Office proposed to terminate appellant’s monetary compensation
benefits on the grounds that the medical evidence, as characterized by Dr. Russoniello’s opinion,
established that appellant had no work-related disability. It noted that his medical benefits would
not be terminated. Appellant, through his attorney, disagreed with the proposed termination and
submitted a June 25, 2009 report in which Dr. Allegra described his treatment of appellant since
2001. Dr. Allegra stated that appellant was moderately obese, walked with a limp, had varus
deformity of both knees and decreased range of motion. He diagnosed significant arthritis in
both knees and advised that appellant needed bilateral TKAs. On July 28, 2009 the Office
accepted osteoarthritis of the left knee.

3

By decision dated August 3, 2009, the Office finalized the termination of wage-loss
compensation and informed appellant that he was still entitled to medical benefits for the
accepted conditions. Appellant timely requested a hearing and submitted reports dated July 28,
2009 which Dr. Allegra reiterated his findings and conclusions. In a September 17, 2009 report,
Dr. Allegra advised that he had reviewed Dr. Russoniello’s report, stating that appellant had
developed progressive varus deformity of both knees, medial joint tenderness and a limp since
seen by Dr. Russoniello. He advised that appellant needed TKAs on both knees and was totally
disabled until his knee surgery could be done. On November 4, 2009 the Office authorized
bilateral TKA surgery.
At the hearing, held on November 18, 2009, appellant described his job duties at the time
of the August 31, 2001 injury. He testified that he had accepted claims for right and left carpal
tunnel syndrome, and was working in a limited-duty capacity, mostly performing desk duties
after the carpal tunnel claims were accepted. Appellant stated that his left knee was unstable and
very painful and that he could not perform his date-of-injury job because he would be on his feet
the entire time and could not sit and case mail because his knees hurt.
On February 9, 2010 appellant filed a recurrence claim, noting that he was scheduled for
bilateral knee replacement surgery on January 11, 2010. He submitted medical evidence
regarding his hospitalization and rehabilitation.3 By decision dated February 17, 2010, an Office
hearing representative found that the weight of the medical evidence rested with the opinion of
Dr. Russoniello and affirmed the August 3, 2009 decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.6 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.7
3

The Board notes that this recurrence claim is not currently before the Board, as a final decision has been issued
by the Office. The Board does not have jurisdiction over interlocutory matters. 20 C.F.R. § 501.2(c)(2) (2008).
4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Id.

6

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

7

Manuel Gill, 52 ECAB 282 (2001).

4

ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s monetary
compensation on August 3, 2009. Appellant has accepted bilateral knee conditions caused by a
fall at work on August 31, 2001. The Office determined that a conflict in medical evidence had
been created between the opinions of appellant’s treating physician, Dr. Allegra and
Dr. Rubinfeld, an Office referral physician, regarding the extent of appellant’s work-related
injuries and physical restrictions. It then properly referred appellant to Dr. Russoniello, Boardcertified in orthopedic surgery, for an impartial evaluation. In a thorough January 30, 2009
report, Dr. Russoniello noted the history of injury, his review of the case record and appellant’s
complaints. He provided physical examination findings and advised that, while appellant had
continuing residuals regarding both knees, he could return to his regular job.
The Board finds that, as Dr. Russoniello provided a comprehensive, well-rationalized
opinion in which he clearly advised that appellant had no disability from work, Dr. Russoniello
opinion is entitled to the special weight accorded an impartial examiner and constitutes the
weight of the medical evidence.8
The medical evidence appellant subsequently submitted is insufficient to overcome the
weight accorded Dr. Russoniello regarding whether appellant continued to be disabled.
Dr. Allegra submitted several reports in which he reiterated his prior opinion that appellant was
totally disabled and needed bilateral knee surgery and advised that his knee conditions worsened
after being seen by Dr. Russoniello. Reports from a physician who was on one side of a medical
conflict that an impartial specialist resolved, are generally insufficient to overcome the weight
accorded to the report of the impartial medical examiner, or to create a new conflict.9
Furthermore, the record contains a July 26, 2002 duty status report indicating that the duties
appellant was performing when he stopped work were essentially sedentary in that he sat for
seven hours a day. Moreover, appellant testified at the November 18, 2009 hearing that he was
doing mostly desk work on the date of injury when he tripped and fell. Dr. Allegra generally
stated that appellant was disabled due to his bilateral knee conditions and pain. He did not
provide a rationalized opinion as to why appellant could not perform the duties of his sedentary
position.10
As Dr. Russoniello provided a comprehensive, well-rationalized opinion in which he
clearly advised that, while appellant had continuing residuals of both knees, he had no disability
from work due to his knee conditions, Dr. Russoniello opinion is entitled to the special weight

8

See Sharyn D. Bannick, 54 ECAB 537 (2003).

9

I.J., 59 ECAB 408 (2008).

10

Rationalized medical evidence is medical evidence which includes a physician’s rationalized medical opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and medical background of
the claimant, must be one of reasonable medical certainty, and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment factors identified by the
claimant. Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

5

accorded an impartial medical examiner.11 The Board concludes that Dr. Allegra’s medical
opinion is insufficient to overcome the weight accorded Dr. Russoniello as an impartial medical
specialist regarding whether appellant had work-related disability. The Office therefore properly
terminated appellant’s monetary compensation on August 3, 2009.12
Lastly, the Board finds appellant’s arguments on appeal without merit. Dr. Russoniello
clearly advised that appellant had work-related injuries to both knees and continued to have
residuals of his knee conditions. Any error in the statement of accepted facts or the lack of a job
description in the record are harmless as Dr. Russoniello reviewed the complete record.
Appellant has not argued that he could not return to work due to his accepted bilateral carpal
tunnel syndrome and Dr. Russoniello provided a very clear opinion that the residuals of
appellant’s knee conditions, whether accepted or not at the time of his examination, would not
prevent him from returning to work. His monetary compensation was terminated on August 3,
2009, not his entitlement to medical benefits. As stated above, the well-rationalized report of
Dr. Russoniello established that appellant could return to work, and thus the Office properly
terminated his wage-loss compensation on August 3, 2009.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s monetary
compensation on the grounds that he was no longer disabled from work due to his accepted
conditions.

11

See Sharyn D. Bannick, supra note 8.

12

Manuel Gill, supra note 7.

6

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

